Citation Nr: 1642022	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  14-30 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to an effective date earlier than January 25, 2010 for the grant of service connection for Hepatitis C, to include on the basis of clear and unmistakable error in a January 1978 rating decision.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Observer


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which granted service connection for hepatitis C, effective January 25, 2010.

The Board notes that the September 2011 RO rating decision also granted service connection for diabetes mellitus type II, effective January 25, 2010 and the Veteran timely expressed disagreement with the effective date.  However, after the issuance of the January 2014 statement of the case, the Veteran failed to perfect his appeal for the issue by indicating on his February 2014 VA form 9 that he was only appealing the issue of entitlement to an earlier effective date for hepatitis C.  As such, the issue of entitlement to an earlier effective date for the grant of service connection of diabetes mellitus type II, is not for appellate consideration.  

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in January 2016.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for hepatitis was denied by the RO in January 1978; the Veteran did not appeal the denial and it became final.

2.  On January 25, 2010, VA received a request from the Veteran to reopen a claim of entitlement to service connection for hepatitis.

2.  At the time of receipt of the January 25, 2010, claim to reopen, there were no pending or otherwise unadjudicated claims for entitlement to service connection for hepatitis.

3.  The Veteran has not alleged an error of fact or law in the January 1978 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 25, 2010 for the grant of service connection for hepatitic C have not been met.  38 U.S.C.A. § 5110(a), 38 C.F.R. §§ 3.156, 3.400 (2015).

2.  The criteria for revision of the rating decision on the grounds of CUE are not met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the parameters of the law surrounding CUE claims, the duty to notify and assist is not applicable when CUE is claimed in decisions by the Board or in decisions by the RO.  See Livesay v. Principi, 15 Vet. App. 165, 178-179   (2001); Parker v. Principi, 15 Vet. App. 407 (2002).  As a result, discussion of VA's duty to notify and assist is not required with respect to whether CUE exists in a September 2011 rating decision.

As to the issue of entitlement to an earlier effective date, the Veteran is appealing the initial effective date assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Earlier effective date, to include CUE

The Veteran asserts entitlement to an effective date earlier than January 25, 2010 for the grant of service connection for Hepatitis C, to include on the basis of clear and unmistakable error in the January 1978 RO rating decision.

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. 
 § 3.400(q)(1)(ii) (2015).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156 (b) (2015).

The Veteran originally filed a claim for entitlement to service connection for hepatitis in March 1977.  The claim was denied in a January 1978 rating decision. The Veteran did not express disagreement within a year or submit any relevant new and material evidence.  

In January 2010, the Veteran filed a petition to "reopen" his claim for service connection based on the provision of new and material evidence.   Entitlement to service connection for hepatitis C was ultimately granted in a December 2010 rating decision, assigning an effective date for each disability of January 25, 2010, the date of his claim to reopen.

Here, there is no claim or contention that there was an unadjudicated implied claim that could form the basis of an earlier effective date.  The Veteran claims that the effective date for the grant of service connection for hepatitic C should date back to March 1977 when he filed his original claim for hepatitis.  Again, the Veteran did file a hepatitis claim in March 1977, but the January 1978 rating decision denying the claim was not appealed and, therefore, is final.  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date VA received the particular application for which the benefits were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  

There are only two exceptions to the rule of finality of VA decisions, i.e., challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  In addition, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the RO's failure to address an implied claim is properly challenged through a motion of CUE.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); see also Andrews v. Nicholson, 421 F.3d 1278, 1283   (2005). 

If the grant is based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, as is the case here, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (q), (r).  The Veteran's new claim for his hepatitis C was received January 25, 2010, which is the current effective date for his service-connected hepatitis C.

The Veteran does not dispute that he failed to appeal the past rating decision.  Rather, as detailed below, he argues the previous adjudication improperly denied his claim.  An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of CUE.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400 (2015).

The Court has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts. It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision." Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999). 

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998). 

The Court has further stated that: Clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error ....If a claimant-appellant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error... that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a clear and unmistakable error claim is undoubtedly a collateral attack, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The Veteran essentially asserts the January 1978 RO rating decision is invalid as it was CUE.  The Veteran does not contend that the correct facts, as they were known at the time, were not before the adjudicator or that the statutory or regulatory provisions extant at that time were incorrectly applied.  Here, the claim is essentially an allegation that the RO misinterpreted the evidence by finding that the Veteran did not have a current diagnosis of hepatitis, or residuals thereof and/or the December 1977 VA examination was inadequate.  

Specifically, the Veteran argues that the RO or medical examiner should have known that he had a hepatitis disability based on the evidence of record.  He notes that he was diagnosed and treated for viral hepatitis in-service, or hepatitis non-A or B, while on active duty.  At the time of his December 1977 VA examination, he argues that there was a false conclusion that he did not have hepatitis C.  The VA medical examiner should have been able to identify with the medical testing at the time, through identifying hepatitis, not A or B (there was no designation for hepatitis C), that he had hepatitis.  He explained that the hepatitis "marker" never goes away.  At the time, it should have been known that the Veteran had hepatitis, even if he did not receive treatment after service.  

Based on a review of the January 1978, RO decision, in light of the relevant fact and law present at the time of the determination, the Board finds this determination did not contain CUE.  

In the January 1978 decision, the RO denied service connection for residuals of hepatitis.  The rating decision observed that the Veteran was treated for hepatitis beginning in March 1975.  However, the RO highlighted that hepatitis was not noted on the Veteran's discharge examination (in July 1976) and the December 1977 VA examination noted only a "history of hepatitis" in military service.  The RO determined that there were no current residuals identified and entitlement to service connection for residuals of hepatitis was denied.  

To the extent the Veteran contends he was provided an inadequate VA examination in December 1977 through incorrect testing, even if the examination were inadequate, VA's failure to comply with its duty to assist in providing an adequate examination cannot constitute CUE.  38 C.F.R. § 20.1403 (d) (2015); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002); Caffrey v. Brown, 6 Vet. App. 377 (1994) (allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE).  Moreover, the U.S. Court of Appeals for Veterans Claims has indicated that an inadequate examination does not constitute CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992).

As to the underlying premise that the facts were different than what the RO took them to be in 1978, this claim is essentially an allegation that the RO misinterpreted the evidence by finding that the Veteran did not have a current diagnosis or residuals of hepatitis.  It is clear that at the time of the February 1978 decision, all of the evidence cited by the Veteran was before the RO.  Moreover, facts of record in 1978 that were evidently instrumental in the RO's determination include the service treatment records and the December 1977 VA examination.  Although the Veteran did report complaints at the VA examination, no clinical findings related to hepatitis C were noted, and the examiner diagnosed only a history of hepatitis.  The Veteran does not point to any evidence that the RO in 1978 failed to consider.  The difference between the Veteran's current contentions and the RO's determination in 1978 is simply a matter of interpretation of that evidence.  As noted above, CUE is more than a difference of opinion.  38 C.F.R. § 3.105 (b).  The mere allegation that the evidence then of record should have been interpreted the way that the Veteran now sees it does not satisfy the heavy burden of demonstrating CUE.  The Veteran's disagreement is with the manner in which the facts of record were interpreted (weighed), and such disagreement does not constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 417-418 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).

In this case, the evidence does not show that the correct facts as they were known at the time of the January 1978 rating decision were not considered by the RO; the evidence reflects that the RO considered the December 1977 VA examination and concluded that the evidence did not demonstrate a current hepatitis disability for which service connection could be granted.  As such, the Veteran's disagreement with the January 1978 conclusion is merely a disagreement with the quality of examination (failure to comply with the duty to assist) and how the evidence was interpreted (weighed), which is not a basis for CUE.  Moreover, the Veteran has not indicated any error in application of statutory or regulatory provisions existing at the time of the January 1978 rating decision or that the correct facts, known at the time, were not before the adjudicator.  Accordingly, the Board concludes that there is no CUE in the January 1978 rating decision which denied the Veteran's claim for entitlement to service connection for hepatitis C.


ORDER

Entitlement to an effective date prior to January 25, 2010, for the grant of entitlement to service connection for hepatitis C, to include whether there was clear and unmistakable error in a January 1978 rating decision denying entitlement to service connection for a hepatitis, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


